--------------------------------------------------------------------------------

Exhibit 10.7
 
Executive Version
 
SUBORDINATION AGREEMENT
 
THIS SUBORDINATION AGREEMENT ("Agreement"), dated as of May 12, 2015 is made by
and among the undersigned (collectively the "Subordinated Creditors"), Full
Circle Capital Corporation, a Maryland corporation ("FCCC") (with its
participants, successors and assigns, FCCC is sometimes referred to herein as
the "Preferred Lender", and together with the Subordinated Creditors, the
"Parties"). For all purposes herein, the "Borrower" means RiceBran Technologies,
a California corporation.
BACKGROUND
 
A.           Borrower previously entered into that certain Note and Warrant
Purchase Agreement dated January 17, 2012 (as amended thereafter, including
without limitation pursuant to that Second Amended and Restated Note and Warrant
Purchase Agreement dated as of November 13, 2013) (the "Purchase Agreement")
with each of the Subordinated Creditors. In connection with the transactions
contemplated by the Purchase Agreement, the Borrower issued to the Subordinated
Creditors an aggregate of $6,187,602.94 in principal amount of Subordinated
Notes (as defined below). Borrowers concurrent herewith are amending the
Purchase Agreement with that certain Amendment to Loan Documents dated as of May
12, 2015 ("Amendment to SubDebt Loan Documents"), pursuant to which the
Subordinated Creditors will acquire either an Early Investor Restated Note (as
defined therein) or Subsequent Investor Restated Note (as defined therein) and a
warrant to acquire the Company's common stock; and
 
B.            FCCC, Borrower, NutraCea, LLC, a limited liability company
organized and existing under the laws of the State of Delaware, SRB-IP, LLC,
limited liability company organized and existing under the laws of the State of
Delaware, SRB-MERM, LLC, a limited liability company organized and existing
under the laws of the State of Delaware, SRB-LC, LLC, a limited liability
company organized and existing under the laws of the State of Delaware, SRB-MT,
LLC, a limited liability company organized and existing under the laws of the
State of Delaware, SRB-WS, LLC, a limited liability company organized and
existing under the laws of the State of Delaware, RiceX Company, a corporation
incorporated under the laws of the State of Delaware, RiceX Nutrients, Inc., a
corporation incorporated under the laws of the State of Montana, Rice Science,
LLC, a limited liability company organized and existing under the laws of the
State of Delaware, Rice RX, LLC, a limited liability company organized and
existing under the laws of the State of Delaware, and Healthy Naturals, Inc., a
corporation incorporated under the laws of the State of Nevada, expect to enter
into a Loan, Guaranty and Security Agreement dated as of this same date
("FCC Credit Agreement"). In connection therewith, Borrower shall execute and
deliver to FCCC a Term Loan Note and Revolving Loan Note, each dated this same
date (collectively, the "Notes").
 
C.            In consideration of the capital to be provided by FCCC pursuant to
the FCCC Credit Agreement and the Notes, and other financial accommodations that
have been made and may hereafter be made by the Preferred Lender for the benefit
of the Borrower, which in turn benefits the Subordinated Creditors, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Subordinated Creditors hereby agree to the terms
hereof.
 
1

--------------------------------------------------------------------------------

AGREEMENT
1.              Definitions.  As used herein, the following terms have the
meanings set forth below:
 
"Borrower Default" means any Default as defined in the FCCC Credit Agreement.
 
"Lien" means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, title retention agreement or analogous instrument or
device, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a person, whether now owned or hereafter acquired
and whether arising by agreement or operation of law.
 
"Preferred Lender Debt", used herein in its most comprehensive sense, means the
FCCC Credit Agreement, the Notes and any and all advances, debts, obligations
and liabilities of the Borrower to the Preferred Lender, heretofore, now or
hereafter made, incurred or created, whether voluntary or involuntary and
however arising, whether due or not due, absolute or contingent, liquidated or
unliquidated, determined or undetermined, including under any swap, derivative,
foreign exchange, hedge, deposit, treasury management or other similar
transaction or arrangement at any time entered into by the Borrower with the
Preferred Lender, and whether the Borrower may be liable individually or jointly
with others, or whether recovery upon such amounts may be or hereafter become
unenforceable.
 
"Subordinated Indebtedness" means all obligations arising under the Subordinated
Notes and each and every other debt, liability and obligation of every type and
description which the Borrower or any of its subsidiaries may now or at any time
hereafter owe to one or more of the Subordinated Creditors, whether such debt,
liability or obligation now exists or is hereafter created or incurred, and
whether it is or may be direct or indirect, due or to become due, absolute or
contingent, primary or secondary, liquidated or unliquidated, or joint, several
or joint and several.


"Subordinated Notes" means Borrower's Second Amended and Restated Secured
Promissory Notes, dated May 12, 2015 and/or Amended and Restated Secured
Promissory Note dated May 12, 2015, payable to the order of the Subordinated
Creditors in the original aggregate principal amount of Six Million Three
Hundred Nine Thousand Five Hundred Twenty Seven Dollars ($6,309,527), together
with all renewals, extensions and modifications thereof and any note or notes
issued in substitution therefor.


2.              Subordinated Indebtedness. The Borrower and the Subordinated
Creditors have delivered to the Preferred Lender true and complete copies of the
Purchase Agreement, Amendment to SubDebt Loan Documents, the Subordinated Notes,
and any and all other documents governing the terms of the Subordinated
Indebtedness in effect on the date hereof (collectively, the "Subordinated
Indebtedness Documents"). No purported amendment, modification, waiver or
restatement of the Subordinated Indebtedness Documents shall be effective
without the express prior written consent of the Preferred Lender.
 
2

--------------------------------------------------------------------------------

3.              Subordination.  The payment of all of the Subordinated
Indebtedness is hereby expressly subordinated to the extent and in the manner
hereinafter set forth to the payment in full of the Preferred Lender Debt; and
regardless of any priority otherwise available to the Subordinated Creditors by
law or by agreement, and any Lien claimed therein by the Subordinated Creditors
shall be and remain fully subordinate for all purposes to the rights of the
Preferred Lenders for all purposes whatsoever. The Subordinated Indebtedness
shall continue to be subordinated to the Preferred Lenders Debt even if the
Preferred Lenders Debt or any portion thereof is deemed subordinated, avoided or
disallowed under the United States Bankruptcy Code or other applicable law.
 
4.              Principal and Interest Payments.
 
4.1.          Principal Payments. Except as expressly set forth in this Section
4.1 or in Section 6, until all of the Preferred Lender Debt has been paid in
full, no Subordinated Creditor shall, without the prior written consent of the
Preferred Lender, demand, receive or accept any principal payment from the
Borrower in respect of the Subordinated Indebtedness, or exercise any right of
or permit any setoff in respect of the Subordinated Indebtedness.
Notwithstanding the foregoing, provided that no Borrower Default exists will
occur as a result of or immediately following such payment, commencing as of
November 30, 2016 and thereafter on the last Business Day of each of the 2nd,
5th, 8th and 11th month of each calendar year, the Borrower may pay, and the
Subordinated Creditors may accept, principal of the Subordinated Indebtedness in
an amount equal to five percent (5%) of the original principal amount of the
Subordinated Indebtedness. In addition, the Borrower may pay, and the
Subordinated Creditors may accept, payment of principal of the Subordinated
Indebtedness with up to 25% of the net proceeds of any common equity offering,
including proceeds upon the exercise of outstanding warrants.
 
4.2.         Interest Payments.  A Subordinated Creditor may demand, receive and
accept regularly scheduled payments of interest in respect of the Subordinated
Indebtedness; provided, that without the prior written consent of the Preferred
Lender, the Subordinated Creditor shall not demand, receive or accept any
interest payment from the Borrower in respect of the Subordinated Indebtedness
so long as any Borrower Default exists or if a Borrower Default will occur as a
result of or immediately following such interest payment.
 
5.              Receipt of Prohibited Payments.  The Subordinated Creditors each
agree that if the Subordinated Creditor receives any payment on the Subordinated
Indebtedness that the Subordinated Creditor is not entitled to receive under the
provisions of this Agreement, the Subordinated Creditor will hold the amount so
received in trust for the Preferred Lender and will forthwith turn over such
payment to the Preferred Lender in the form received (except for the endorsement
of the Subordinated Creditor where necessary) for application to then-existing
Preferred Lender Debt (whether or not due), in such manner of application as the
Preferred Lender may deem appropriate.  If a Subordinated Creditor exercises any
right of setoff that the Subordinated Creditor is not permitted to exercise
under the provisions of this Agreement, the Subordinated Creditor will promptly
pay over to the Preferred Lender, in immediately available funds, an amount
equal to the amount of the claims or obligations offset.  If a Subordinated
Creditor fails to make any endorsement required under this Agreement, the
Preferred Lender, or any officer or employee or agent on behalf of the Preferred
Lender, is hereby irrevocably appointed as the attorney-in-fact (which
appointment is coupled with an interest) for such Subordinated Creditor to make
such endorsement in the Subordinated Creditor's name.
 
3

--------------------------------------------------------------------------------

6.             Action on Subordinated Indebtedness.  The Subordinated Creditors
each agree not to commence any action or proceeding against the Borrower to
recover all or any part of the Subordinated Indebtedness, or join with any
creditor (unless the Preferred Lender shall so join) in bringing any proceeding
against the Borrower under any bankruptcy, reorganization, readjustment of debt,
arrangement of debt receivership, liquidation or insolvency law or statute of
the federal or any state government, or take possession of, sell, or dispose of
any item that comprises "Collateral" pursuant to the terms of any of the FCCC
Credit Agreement or any related Loan Document ("Collateral"), or exercise or
enforce any right or remedy available to a Subordinated Creditor with respect to
any such Collateral, unless and until all Preferred Lender Debt has been paid in
full. Notwithstanding anything to the contrary set forth in this Section 6, if
all of Borrower's obligations to the Preferred Lender are not fully paid and
satisfied, and the Preferred Lender has not initiated a foreclosure or other
action against Borrower, upon five (5) business days' prior written notice to
the Preferred Lender after expiration of the Subordinated Creditor Standstill
Period (as defined below), the Subordinated Creditors may exercise any rights or
remedies they may have against Borrower whether by judicial or non-judicial
foreclosure or otherwise provided that the receipt of any payments by the
Subordinated Creditors shall be paid over to the Preferred Lender, in
immediately available funds, until payment in full of the obligations to the
Preferred Lender. "Subordinated Creditor Standstill Period" means the period
beginning on the occurrence of an event of default under any of the agreements
between the Subordinated Creditors and Borrower and ending on the date that is
six (6) months following the date after the Subordinated Creditors shall have
given notice to each of the Preferred Lender and to Borrower that such event of
default shall have occurred and be continuing and of the intent of any of the
Subordinated Creditors to exercise their rights and remedies.
 
7.              Action Concerning Collateral.
 
7.1.         Remedies. Notwithstanding any Lien now held or hereafter acquired
by the Subordinated Creditors, the Preferred Lender may take possession of,
sell, dispose of, and otherwise deal with all or any part of any collateral of
the Subordinated Creditors, and may enforce any right or remedy available to it
with respect to the Borrower or such collateral, all without notice to or
consent of any of the Subordinated Creditors except as specifically required by
applicable law.
 
7.2.         Deemed Consent and Release of Lien. In addition, and without
limiting the generality of Section 7.1, if (i) a Borrower Default has occurred
and is continuing, (ii) the Borrower or any of the Preferred Lender intends to
sell or otherwise dispose of any Collateral of the Preferred Lender to an
unrelated third party outside the ordinary course of business, (iii) Preferred
Lenders have each given written notice thereof to the Subordinated Creditors,
and (iv) the Subordinated Creditors have failed, within ten (10) days after
receipt of such notice, to purchase for cash the Preferred Lender Debt for the
full amount thereof, the Subordinated Creditors shall be deemed to have
consented to such sale or disposition, to have released any Lien they may have
in such Collateral and to have authorized the Preferred Lender or its agents to
file partial releases (and any related financing statements such as "in lieu"
financing statements under Part 7 of Article 9 of the Uniform Commercial Code)
with respect to such Collateral.
 
4

--------------------------------------------------------------------------------

7.3.         No Assumed Duty. The Preferred Lender shall have no duty to
preserve, protect, care for, insure, take possession of, collect, dispose of, or
otherwise realize upon any of the assets of Borrower, whether or not they
comprise Collateral for the Preferred Lender, and in no event shall the
Preferred Lender be deemed a Subordinated Creditor's agent with respect to any
assets of Borrower.  All proceeds received by the Preferred Lender with respect
to any of Borrower's assets may be applied, first, to pay or reimburse the
Preferred Lender for all costs and expenses (including reasonable attorneys'
fees) incurred by the Preferred Lender (or either of them) in connection with
the collection of such proceeds, and, second, to any Preferred Lender Debt in
any order that the Preferred Lender may choose.
 
8.             Bankruptcy and Insolvency.  In the event of any receivership,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization
or arrangement with creditors, whether or not pursuant to bankruptcy law, the
sale of all or substantially all of the assets of the Borrower, dissolution,
liquidation or any other marshalling of the assets or liabilities of the
Borrower, the Subordinated Creditors will file all claims, proofs of claim or
other instruments of similar character necessary to enforce the obligations of
the Borrower in respect of the Subordinated Indebtedness and will hold in trust
for the Preferred Lender and promptly pay over to the Preferred Lender in the
form received (except for the endorsement of the Subordinated Creditors where
necessary) for application to the then-existing Preferred Lender Debt, any and
all moneys, dividends or other assets received in any such proceedings on
account of the Subordinated Indebtedness, unless and until the Preferred Lender
Debt has been paid in full. If a Subordinated Creditor shall fail to take any
such action, the Preferred Lenders, as attorney-in-fact for the Subordinated
Creditor, may take such action on the Subordinated Creditor's behalf.  The
Subordinated Creditors each hereby irrevocably appoints the Preferred Lender, or
any officers or employees of the Preferred Lender designated by the Preferred
Lender, as the attorney-in-fact for the Subordinated Creditors (which
appointment is coupled with an interest) with the power but not the duty to
demand, sue for, collect and receive any and all such moneys, dividends or other
assets and give acquaintance therefor and to file any claim, proof of claim or
other instrument of similar character, to vote claims comprising Subordinated
Indebtedness to accept or reject any plan of partial or complete liquidation,
reorganization, arrangement, composition or extension and to take such other
action in the Preferred Lender's name or in the name of the Subordinated
Creditors as the Preferred Lender may deem necessary or advisable for the
enforcement of the agreements contained herein; and the Subordinated Creditors
will each execute and deliver to the Preferred Lender such other and further
powers-of-attorney or instruments as the Preferred Lender may request in order
to accomplish the foregoing. If the Preferred Lender desires to permit the use
of cash collateral or to provide post-petition financing to the Borrower, the
Subordinated Creditors shall not object to the same or assert that its interests
are not being adequately protected.
 
9.             Restrictive Legend; Transfer of Subordinated Indebtedness.  The
Subordinated Creditors will cause the Subordinated Notes and all other notes,
bonds, debentures or other instruments evidencing the Subordinated Indebtedness
or any part thereof to contain a specific statement (in the form attached hereto
as Exhibit A) thereon to the effect that the indebtedness thereby evidenced is
subject to the provisions of this Agreement, and the Subordinated Creditors will
mark their books conspicuously to evidence the subordination effected hereby. 
The Subordinated Creditors each represents and warrants to the Preferred Lender
that each such Subordinated Creditor is the lawful holder of the applicable
Subordinated Note and has not transferred any interest therein to any other
person or entity.  In the event of the transfer in any manner of the
Subordinated Indebtedness by the Subordinated Creditors to any person who is not
a party to this Agreement, the transferring party shall obtain, as a condition
to and upon such transfer, the written consent of the transferee to become a
party to and be bound by the terms of this Agreement and to the placing of the
legend as required by this Section 9 upon the notes, bonds, debentures or other
instruments evidencing the Subordinated Indebtedness.
 
5

--------------------------------------------------------------------------------

10.           Continuing Effect.  This Agreement shall constitute a continuing
agreement of subordination, and the Preferred Lender may, without notice to or
consent by the Subordinated Creditors, and except as set forth in Section 2,
modify any term of the Preferred Lender Debt in reliance upon this Agreement. 
Without limiting the generality of the foregoing, the Preferred Lenders may, at
any time and from time to time, without the consent of or notice to the
Subordinated Creditors and without incurring responsibility to the Subordinated
Creditors or impairing or releasing any of the Preferred Lender's rights or the
Subordinated Creditors' obligations hereunder:
 
(a)           change the amount of payment or extend the time for payment or
renew or otherwise alter the terms of any Preferred Lenders Debt or any
instrument evidencing the same in any manner;
 
(b)           if applicable, sell, exchange, release or otherwise deal with any
property at any time securing payment of all or any portion of the Preferred
Lenders Debt or any part thereof;
 
(c)            release anyone liable in any manner for the payment or collection
of the Preferred Lenders Debt or any part thereof;
 
(d)           exercise or refrain from exercising any right against the Borrower
or any other person (including the Subordinated Creditors); and
 
(e)        apply any sums received by the Preferred Lender, by whomsoever paid
and however realized, to the Preferred Lender Debt in such manner as the
Preferred Lender shall deem appropriate.
 
11.           No Commitment.  None of the provisions of this Agreement shall be
deemed or construed to constitute or imply any commitment or obligation on the
part of the Preferred Lender to make any future loans or other extensions of
credit or financial accommodations to the Borrower. Each of the Subordinated
Creditors hereby waives any and all right to require the marshalling of assets
in connection with the exercise of any of the Preferred Lender's remedies
permitted by applicable law or agreement.
 
12.           Notices.  Any notice or other communication required or permitted
to be given or made under this Agreement (i) shall be in writing, (ii) may be
delivered by hand delivery, First Class U.S. Mail (regular, certified,
registered or expedited delivery), FedEx, UPS Overnight, Airborne or other
nationally recognized delivery service, fax, or electronic transmission, and
(iii) shall be delivered or transmitted to the appropriate address as set forth
herein. Each notice or other communication shall be delivered or addressed to a
party at its address set forth below.  A party's address for notice may be
changed from time to time by notice given to the other party.
 
6

--------------------------------------------------------------------------------

If to the Subordinated Creditors:
 
 
If to the Preferred Lender:
Full Circle Capital Corporation, as Agent
 
102 Greenwich Avenue,
 
2nd Floor
 
Greenwich, CT 06830
 
Attn.: Gregg J. Felton
 
Email: gfelton@fcfcapital.com

 
With a copy to (which shall not constitute notice):


 
LeClairRyan, A Professional Corporation
 
One Riverfront Plaza
 
1037 Raymond Boulevard, Sixteenth Floor
 
Newark, NJ 07102
 
Attn: James T. Seery
 
Facsimile No.: 973-491-3415
 
Email: james.seery@leclairryan.com



If to the Borrower:
6720 North Scottsdale Road, Suite 390
 
Scottsdale, AZ 85253
 
Attention: W. John Short
 
Facsimile: (480) 315-8275
 
 
With a copy to:
Weintraub Tobin Chediak Coleman Grodin
(which shall not constitute notice)
400 Capitol Mall, 11th Floor
 
Sacramento, CA 95814
 
Attention: Chris Chediak, Esq.
 
Facsimile: (916) 446-1611

 
Absent fraud or manifest error, a receipt signed by the addressee or its
authorized representative, a certified or registered mail receipt, a signed
delivery service confirmation or a fax or e-mail confirmation of transmission
shall constitute proof of delivery.  Any notice actually received by the
addressee shall constitute delivery notwithstanding the failure to comply with
any provisions of this subsection. A notice delivered by regular First Class
U.S. Mail shall be deemed to have been delivered on the third (3rd) business day
after its post-mark.  Any other notice shall be deemed to have been received on
the date and time of the signed receipt or confirmation of delivery or
transmission thereof, unless that receipt or confirmation date and time is not a
business day or is after 5:00 p.m. local time on a business day, in which case
such notice shall be deemed to have been received on the next succeeding
business day.
 
7

--------------------------------------------------------------------------------

13.          Conflict in Agreements.  If the subordination provisions of any
instrument evidencing Subordinated Indebtedness conflict with the terms of this
Agreement, the terms of this Agreement shall govern the relationship between the
Preferred Lender and the Subordinated Creditors.
 
14.          No Waiver.  No waiver shall be deemed to be made by any Party of
any of its rights hereunder unless the same shall be in writing signed on behalf
of the Party, and each such waiver, if any, shall be a waiver only with respect
to the specific matter or matters to which the waiver relates and shall in no
way impair the rights of the Party or the obligations of the other Parties in
any other respect at any time.
 
15.          Binding Effect; Acceptance.  This Agreement shall be binding upon
the Parties and their respective heirs, legal representatives, successors and
assigns and shall inure to the benefit of the Parties and their respective
participants, successors and assigns irrespective of whether this or any similar
agreement is executed by any other creditor of the Borrower.  Notice of
acceptance of this Agreement or of reliance upon this Agreement is hereby waived
by each of the Parties.
 
16.          Miscellaneous.  The Section and paragraph headings herein are
included for convenience of reference only and shall not constitute a part of
this Agreement for any other purpose.  This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument.
 
17.          Governing Law; Consent to Jurisdiction and Venue.  This Agreement
shall be governed by and construed in accordance with the substantive laws
(other than conflict laws) of the State of California.  Each party consents to
the personal jurisdiction of the state and federal courts located in the State
of California in connection with any controversy related to this Agreement,
waives any argument that venue in any such forum is not convenient, and agrees
that any litigation initiated by any of them in connection with this Agreement
may be venued in either the state or federal courts located in Sacramento
County, California.
 
18.          Waiver of Jury Trial.  To the extent permissible under law, the
parties hereto, each after consulting or having had the opportunity to consult
with legal counsel, knowingly, voluntarily and intentionally waive any right
they may have to a trial by jury in any litigation.  No party shall seek to
consolidate, by counterclaim or otherwise, any litigation in which a jury trial
has been waived with any other litigation in which a jury trial cannot be or has
not been waived.  This provision shall be deemed to be enforceable to the
fullest extent of the law as it may exist at the time any litigation is
commenced.
 
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]
 
8

--------------------------------------------------------------------------------

The Parties have executed this Subordination Agreement as of the date and year
first above-written.
 
FULL CIRCLE CAPITAL CORPORATION
 
 
By:  /s/
  
 
 
Name:
                        
Title:
                             

 

 
SUBORDINATED CREDITORS:
   
/s/ Greg Vislocky
 
(Greg Vislocky)

 
[Signature Page to Subordination Agreement]
 

--------------------------------------------------------------------------------

Continued Signature Page for Subordinated Creditors



 
/s/ Brian Rick Delamarter
 
(Brian Rick Delamarter)

 
[Signature Page to Subordination Agreement]
 

--------------------------------------------------------------------------------

Continued Signature Page for Subordinated Creditors



 
/s/ Harold Guy Delamarter
 
(Harold Guy Delamarter)

 
[Signature Page to Subordination Agreement]
 

--------------------------------------------------------------------------------

Continued Signature Page for Subordinated Creditors


Walter John Short and Karen A. Wilson
     
/s/ W. John Short
 
(W. John Short)
   
/s/ Karen A. Wilson
 
(Karen A. Wilson)

 
[Signature Page to Subordination Agreement]
 

--------------------------------------------------------------------------------

Continued Signature Page for Subordinated Creditors
 

 
The Shoshana Shapiro Halpern Revocable Trust UA June 13, 2006
       
By:
/s/ Baruch Halpern
 
Name: 
Baruch Halpern
 
Its:
Trustee
       
By:
/s/ Shoshana Halpern
 
Name: 
Shoshana Halpern
 
Its:
Trustee
        Pensco Trust Co., FBO Baruch Halpern IRA        
/s/ Baruch Halpern
 
(Baruch Halpern)

 
[Signature Page to Subordination Agreement]
 

--------------------------------------------------------------------------------

Continued Signature Page for Subordinated Creditors



 
Weintraub Partners
      By:
/s/ Chris Chediak
  Name: 
Chris Chediak
  Title:
Partner

 
[Signature Page to Subordination Agreement]
 

--------------------------------------------------------------------------------

Continued Signature Page for Subordinated Creditors
 

 
 
 
(Alon Gibli)

 
[Signature Page to Subordination Agreement]
 

--------------------------------------------------------------------------------

ACKNOWLEDGMENT BY BORROWER
 
The undersigned, being the Borrower referred to in the foregoing Subordination
Agreement ("Agreement"), hereby (i) acknowledges receipt of a copy thereof,
(ii) agrees to all of the terms and provisions thereof, (iii) agrees to and with
the Preferred Lender that it shall make no payment on the Subordinated
Indebtedness that the Subordinated Creditors would not be entitled to receive
under the provisions of the Agreement, (iv) agrees that any such payment will
constitute a default under the Preferred Lender Debt, and (v) agrees to mark its
books conspicuously to evidence the subordination of the Subordinated
Indebtedness effected hereby.
 
RICEBRAN TECHNOLOGIES
       
By:
/s/ W. John Short
 
Name: 
W. John Short
 
Title:
Chief Executive Officer
 

 

--------------------------------------------------------------------------------

ACKNOWLEDGMENT BY SUBSIDIARY GRANTORS
 
Each of the undersigned hereby (i) acknowledges receipt of a copy of the
Subordination Agreement dated as of May 12, 2015 made by and among Gregory J.
Vislocky, Brian Rick Delamarter, Harold Guy Delamarter, Baruch Halpern and
Shoshana Halpern as trustees for The Shoshana Shapiro Halpern Revocable Trust UA
June 13, 2006, Weintraub Partners, W. John Short and Karen A. Wilson, Edward
McMillan as trustee for The Revocable Trust of Edward L. McMillan Revocable
Trust U/D/T dated February 17, 1999, Zanesville Partners Fund, LLC, Alon Gibli,
Michael Geliebter, and Pensco Trust Co., FBO Baruch Halpern IRA (collectively
the "Subordinated Creditors"), Full Circle Capital Corporation, a Maryland
corporation (with its participants, successors and assigns, FCCC is sometimes
referred to herein as the "Preferred Lender") (the "Agreement"), (ii) agrees to
all of the terms and provisions of the Agreement, (iii) agrees to and with the
Preferred Lender that it shall make no payment on the Subordinated Indebtedness
that the Subordinated Creditors would not be entitled to receive under the
provisions of the Agreement, (iv) agrees that any such payment will constitute a
default under the Preferred Lender Debt, and (v) agrees to mark its books
conspicuously to evidence the subordination of the Subordinated Indebtedness
effected hereby.


NUTRACEA, LLC,
SRB-IP, LLC,
SRB-MERM, LLC,
SRB-LC, LLC,
SRB-MT, LLC,
SRB-WS, LLC,
RICEX COMPANY,
RICEX NUTRIENTS, INC.,
RICE SCIENCE, LLC,
RICE RX, LLC
HEALTHY NATURALS, INC.


Each by: 
/s/ J. Dale Belt
Name:
J. Dale Belt
Title:
Secretary

 

--------------------------------------------------------------------------------

EXHIBIT A
 
Legend
 
"THIS INSTRUMENT IS SUBJECT TO THE TERMS OF A SUBORDINATION AGREEMENT BY
_____________ IN FAVOR OF FULL CIRCLE CAPITAL CORPORATION, DATED MAY 12, 2015."
 
 
Exhibit A - 1

--------------------------------------------------------------------------------